
	
		II
		109th CONGRESS
		2d Session
		S. 3833
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize support for the Armed Forces Support
		  Foundation in assisting members of the National Guard and Reserve and former
		  members of the Armed Forces in securing employment in the private sector, and
		  for other purposes. 
	
	
		1.Short titleThis Act may be cited as
			 theArmed Forces Employment Support
			 Act.
		2.Support of Armed
			 Forces Support Foundation in assisting certain members and former members of
			 the Armed Forces in securing private sector employment
			(a)FindingsCongress
			 makes the following findings:
				(1)Helmets to
			 Hardhats, a federally subsidized non-profit organization that helps military
			 recruitment efforts and is dedicated to helping current and former military
			 personnel find employment, has helped more than 150,000 military personnel find
			 employment in the construction industry and has referred 40,000 military
			 personnel into apprenticeship programs.
				(2)The Armed Forces
			 Support Foundation, a non-profit organization having similar purposes, will
			 expand the model employed by Helmets to Hardhats by helping current and former
			 military personnel find employment in other sectors of the economy that are
			 applicable to the skills and experience of such personnel in the
			 military.
				(b)Sense of
			 CongressIt is the sense of Congress that the Federal Government
			 should support private sector employment initiatives for military personnel in
			 order to help ensure that those who serve or have served in the Armed Forces
			 have access to gainful employment.
			(c)In
			 generalThe Chief of the National Guard Bureau may, utilizing
			 amounts authorized to be appropriated by subsection (e), make grants to the
			 Armed Forces Support Foundation, a non-profit organization, in order to support
			 activities of the Foundation in assisting members of the National Guard and
			 Reserve and former members of the Armed Forces in securing employment in the
			 private sector.
			(d)Utilization of
			 grant amounts
				(1)In
			 generalThe Armed Forces Support Foundation shall utilize amounts
			 granted to the Foundation under subsection (c) to enter into agreements with
			 various private sector entities and associations in order to encourage and
			 facilitate employment of members of the National Guard and Reserve and former
			 members of the Armed Forces in the private sector.
				(2)Employment in
			 particular areas of economyIt is the sense of Congress that, in
			 entering into agreements described in paragraph (1), the Foundation should
			 enter into agreements with entities and associations involved in energy,
			 transportation, aerospace, domestic security, and other areas of the economy in
			 which the employment of individuals having past military service would be of
			 particular utility.
				(e)FundingThere
			 is authorized to be appropriated for each of fiscal years 2007 through 2011 for
			 the Department of Defense for operation and maintenance for the Army National
			 Guard, $10,000,000 for purposes of grants under subsection (c).
			
